Citation Nr: 1228597	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-10 995A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a right knee strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1986 to June 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This rating decision granted the Veteran's claim for service connection for a right knee strain and assigned an initial 10 percent disability rating for the condition, retroactively effective from July 1, 2007, the day after his separation from service.  His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

However, the Board is remanding this claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed this claim in June 2007.  He was provided a VA compensation examination in July 2007, to first determine whether he was entitled to service connection for the right knee disorder.  So this examination primarily focused on the cause of the Veteran's disability, as opposed to its current severity.  Thereafter, he was scheduled for an additional VA compensation examination in January 2010 to assess the severity of his now service-connected right knee strain, to include the effects of his right knee arthroscopy, which was conducted in October 2008.  

Here, the Veteran and his representative allege the January 2010 VA examination is inadequate for rating purposes.  Specifically, they argue the Veteran's symptoms have worsened and his right knee represents a greater degree of impairment than the current 10 percent rating.  Additionally, the Board notes that a memorandum from the Waco decision review officer indicates that an additional VA examination may be necessary to determine whether the scars from the October 2008 right knee arthroscopy warrant a compensable disability rating, but this examination has not been completed.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  The Board agrees that the January 2010 examination is not completely adequate for rating purposes.  Further, the Veteran should be scheduled for a VA examination to determine whether his right knee scars require a compensable rating.  Consequently, additional evaluation is required on remand.  

Moreover, additional VA treatment records concerning the right knee strain have been associated with the claims file since the last examination in January 2010.  When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran therefore needs to be reexamined to reassess the severity of his right knee strain given that almost two years have passed since the most recent VA compensation examination discussing the Veteran's relevant symptoms associated with his right knee.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where it was determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (Apr. 7, 1995).

As the case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's complete treatment records from any and all VA treatment facilities from which he may have received treatment dated since April 2011.  

2.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the severity of his service-connected right knee strain and any associated scars.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The Veteran's file should be made available to and reviewed by the examiners.  All necessary tests, including x-rays if indicated, should be performed.

Specifically, concerning the Veteran's right knee, the examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right knee strain.  This should include an assessment of any associated scarring.

The examiner should report the range of motion of the right knee, in degrees.  The examiner should specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups, including when the Veteran is performing daily activities.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of the right knee due to service-connected disability, and if so, whether it is slight, moderate or severe.

The examiner must provide comprehensive reports, including complete rationales for all opinions and conclusions reached.

3.  Then, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal, including consideration of the scars on his right knee.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


